REHEARING.
Per Curiam.
Hpon petition for rehearing, counsel for appellant urge with renewed zea-1 that the denial of the motion for a nonsuit by the court below was fatal error. The Code (sec. 166) provides that, if plaintiff fails to prove a sufficient case for the jury, a judgment of nonsuit may be rendered upon motion of defendant. If the case proved by plaintiff be clearly insufficient, the court would certainly, upon defendant’s motion, be justified in rendering a judgment of nonsuit. This is this doctrine announced in Behrens v. Railroad Co. 5 Colo. 400, upon which counsel place so much reliance. But it does not necessarily follow that, if the court refuse defendant’s motion for a nonsuit, when *320plaintiff fails to prove a sufficient case for the jury, the error will be such as to cause a reversal of any judgment which may thereafter be rendered in favor of plaintiff; for, if defendant elects to proceed with the trial, he does so at the risk that the defect in the proof of plaintiff’s case may be supplied either by evidence given in behalf of defendant or by evidence permitted to be given by plaintiff in his original case. See Code, § 187; City of Denver v. Dunsmore, 7 Colo. 328; also Railway Co. v. Henderson, 10 Colo. 1 (cited in the original opinion).
Undoubtedly, if the defect in the proof be not afterwards supplied at the trial, the error in refusing the nonsuit is not cured; and, if repeated by a final judgment in favor of plaintiff, the judgment may be reversed, either for the original or repeated error. The other matters urged in favor of a rehearing do not require discussion. The petition for rehearing is denied.

Rehea/ring denied.